Citation Nr: 0523889	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a right upper lobectomy 
in June 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1950 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A Notice of Disagreement was 
received in August 2002.  A Statement of the Case was issued 
in August 2003.  A timely appeal was received in October 
2003.  

The veteran initially requested a Travel Board hearing before 
a Veterans Law Judge, but withdrew that request in October 
2003.  In August 2004, the Board remanded the veteran's case 
to the Appeals Management Center (AMC) for additional 
development, including obtaining a VA examination.  After 
conducting that development, the AMC issued a Supplemental 
Statement of the Case in December 2004 and returned the 
veteran's claim to the Board.  In March 2005, the Board 
remanded the veteran's claim again to the AMC for further 
clarification of the VA examiner's opinion.  After obtaining 
the requested clarification, the AMC issued a Supplemental 
Statement of the Case in July 2005 and returned the veteran's 
claim to the Board.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional evidentiary development is 
needed prior to appellate disposition of this claim.  
Although the additional delay is regrettable, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  

The veteran's claim was original based on the premise that 
the VA was at fault for removing the upper lobe of his right 
lung unnecessarily in that the VA doctors improperly removed 
that portion of his lung without taking their time prior to 
surgery to determine the proper diagnosis.  The veteran 
claims, if they had, they would have known that the lesion on 
his right lung was benign, and he would not have lost part of 
his right lung.  In March 2002, however, the veteran claimed 
that he only signed an authorization for a biopsy of his 
lung, not for the lung removal.  Thereafter, he continued to 
argue in his statements that he did not give consent for the 
lung removal, only for a lung biopsy, and VA therefore acted 
improperly when removing the right upper lobe of his lung 
without his consent.   

The standards for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 were revised by Congress effective 
October 1, 1997.  See Pub. L. 104-204 § 422, 110 Stat. 2874, 
2926 (1996).  Since then, the law requires a showing that VA 
caused an additional disability due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).  Effective 
September 2, 2004, VA enacted regulations in accordance with 
the new standards set by Congress.  See 69 Fed. R. 46426 
(August 3, 2004).  

Under the new § 3.361(d)(1), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death; and VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's 
informed consent.  (Emphasis added.)

Despite the veteran's claim of lack of informed consent, no 
development has been conducted to obtain evidence of what 
consent the veteran did give.  He states he signed a consent 
form, and the medical records make reference to that having 
occurred.  The signed consent form itself, however, is not of 
record, and the Board is not able to determine exactly the 
procedure(s) to which the veteran consented.  In determining 
whether the veteran gave informed consent to the surgery and 
the possible removal of lung tissue, it is, therefore, 
necessary to receive the June 1995 pre-surgery documentation, 
including the actual consent form signed.  

In addition, the VA examiner stated in his August 2004 report 
that the size of the lesion was 15 x 13 x 2.5 cm, and based 
on its size, therefore, this needed to be excised regardless 
of malignancy.  The pathology report, however, states that 
"submitted for Frozen Section is a 15.0 x 13.0 x 2.5 cm. 
portion of lung with a 1.5 x 2.0 cm. ill-defined tan mass 
with yellow flecks."  X-rays of the veteran's chest in May 
1995 showed an ill-defined stellate 1.5 cm lesion in the 
right infraclavicular zone.  The June 1995 CT scan of the 
chest with contrast showed an area of patchy parenchymal 
opacity within the right lung apex correlating with the 
nodules identified on chest x-ray and that this lesion 
measured approximately 2 cm in greatest diameter.  There was 
also shown a smaller lesion located immediately anterior to 
the larger one measuring approximately 1 cm.  From the 
radiological and pathological reports, therefore, it appears 
that the actual size of the lesion was 1.5 to 2.0 cm, and the 
15.0 x 13.0 x 2.5 cm measurement was not the size of the 
lesion, but the size of the lung tissue excised.  Because it 
appears that the examiner's opinion is based upon a faulty 
premise, the Board believes that clarification is needed as 
to what the size of the lesion was and, if it was the smaller 
size, whether it still would have needed to be excised 
regardless of malignancy.

Finally, it does not appear as if all VA treatment records 
have been obtained.  The file contains outpatient treatment 
records from VA's Pensacola, Florida medical facility from 
September 1989 through December 1995; surgical records from 
the VA Medical Center in Biloxi, Mississippi for May 1994 
through June 1995; radiology reports from the VA Medical 
Center in Biloxi, Mississippi for April 1994 through January 
2001; and outpatient treatment records also from the Biloxi 
VA Medical Center, Gulfport Division, for November 2000 
through January 2004.  

Outpatient treatment records from January 1996 through 
October 2000 are not on file.  Given the veteran's claims of 
continued problems after his surgery in June 1995, it would 
seem likely that there would be treatment records for his 
lung condition during that period of time.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Upon remand, the RO should obtain the 
veteran's VA treatment records relating to his lung condition 
from January 1996 through October 2000.  Treatment records 
after January 2004 should also be obtained so that the Board 
has a complete record upon which to consider the veteran's 
claim.

Accordingly, this case is REMANDED for the following:

1.	The RO should obtain the veteran's 
pre-operative records from the VA Medical 
Center in Biloxi, Mississippi, for the 
June 1995 lung surgery, including any 
consent forms signed by the veteran or 
other documentation showing that the VA 
physician informed the veteran of the 
procedure to be conducted and the 
veteran's consent thereto.

2.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Biloxi, Mississippi, for 
treatment for complaints related to his 
lung condition from January 1996 to 
October 2000 and from February 2004 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, the claims file should 
be provided to the physician who examined 
the veteran in August 2004 and issued an 
addendum to his report in April 2005.  
The physician should be asked to clarify 
the actual size of the lesion on the 
veteran's right lung that was excised in 
the June 1995 surgery given the 
difference in measurements shown in his 
August 2004 and April 2005 reports, and 
the June 1995 pathology report, May 1995 
chest x-ray report and the June 1995 
report of CT with contrast of the chest.  
The physician should then be asked to 
give his opinion of whether, given the 
actual size of the lesion found, it would 
have required excision regardless of 
malignancy.  If the physician who 
conducted the August 2004 examination is 
not available, the case should be 
referred to another physician of equal 
qualifications for the requested 
opinions.  If a new examination of the 
veteran is necessary, that should be 
arranged.

4.  Then, after ensuring the VA 
physician's report is complete, and that 
any actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the RO should readjudicate 
the claim.  If such action does not 
resolve the claim, a supplemental 
statement of the case (SSOC) should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

